DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Wilson (3,125,143).
Regarding claim 1, Wilson (‘143) discloses a removal tool (fig1) comprising: 
a handle (figA below); 
a base 18 (fig2, col.1 line71) extending from the handle (fig2) and having a base longitudinal axis A1 (figA below); 
a bend (figs1-2; a combination of elements 19 and a fulcrum, figA) extending from the base 18 and having a fulcrum (figA) that is offset (offset by 90°) relative to the base longitudinal axis A1 (figA below; offset by 90°); 
a cover 11 (col.1 line64, figs1,4) composed of a cover material (col.1 lines57-59) that substantially surrounds the fulcrum of the bend forming a covered bend portion (fig1); 
an extension (figA below; a middle portion between a bend 19 and an element 13) extending from the covered bend portion (figA); and 
a pry 13 (col.1 line64) extending from the extension (figA below) and adapted to be disposed under an object to be lifted (col.2 lines40-42), 
wherein the fulcrum is located at a first position that is a first direction D1 away from the base longitudinal axis A1 (a portion where attached to the element 19), the pry 13 is located at a second position that is a second direction D2 away from the base longitudinal axis A1 (figA, figs1-2), and the first direction D1 is opposite the second direction D2 (figA).

    PNG
    media_image1.png
    450
    655
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (3,125,143) in view of Williams (5,255,575).
Regarding claim 4, Wilson discloses the removal tool of claim 1, however, does not explicitly disclose wherein the pry 13 is a flat blade. Instead, Wilson discloses wherein the pry 13 is a curved blade (fig1). As seen in figs 1, 3F, and 3N, Willaims (‘575) teaches a use of different types of interchangeable pry elements including a curved blade (fig3N) and a flat blade (figs1,3F). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to use interchangeable pry elements including a curved blade and a flat blade, as taught by Williams, for the purpose of providing versatile utilities of a tool by providing different types of pry elements.
Regarding claim 8, Wilson discloses the removal tool of claim 1, however, does not explicitly disclose wherein the pry 13 and the base 18 are disposed at a 90° angle with respect to each other. Instead, Wilson discloses that the pry 13 is curved downwardly (figs1-2). As seen in figs 1, 3F, and 3N, Williams (‘575) teaches a use of different types of interchangeable pry including a curved pry (fig3N) extending downwardly and a flat pry (figs1,3F) disposed at 90° angle with respect to a base (fig1, a middle lower portion of an element 104 connecting the pry to a handle 102). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to use interchangeable pry elements including a curved pry extending downwardly and a flat pry disposed at 90° angle with respect to a base, as taught by Williams, for the purpose of providing versatile utilities of a tool by providing different types of pry elements.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (3,125,143) in view of Gerber, Jr. (US 6,347,562 B1).
Regarding claim 5, Wilson discloses the removal tool of claim 1, however, does not explicitly disclose that the pry 13 is a needle point. It is noted that Wilson discloses that the pry 13 is a curved blade (fig1). As seen in figs 7A-8E, Gerber, Jr. (‘562) teaches a use of different types of interchangeable pry including a curved blade (figs8A-8E) and a needle point (figs7A-7E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to use interchangeable pry elements including a needle point, as taught by Gerber, Jr., for the purpose of providing versatile utilities of a tool by providing different types of pry elements.

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (3,125,143) in view of Clay (3,385,334).
Regarding claim 6, Wilson discloses the removal tool of claim 1, however, does not explicitly disclose a neck receiving the base. As seen in Figs1-2, Clay (‘334) teaches a use of a base 16 (col.2 line27) with external threads 16a (col.2 lines31), a neck 22 (col.2 line48) with internal threads 22a (col.2 lines55-56), wherein the neck 22 extends from a handle 20 (col.2 lines27-28) and receives the base 16 (figs1-2, col.2 lines55-57) in order to provide an adjustment of the length of the hand tool via the threaded arrangement between the base 16 and the neck 22 (col.3 lines8-10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to use a neck threadably engaging with a base, as taught by Clay, for the purpose of providing provide an adjustment of the length of the hand tool (col.3 lines8-10).
Regarding claim 7, the combination of Wilson and Clay teaches the removal tool of claim 6. As aforementioned, Clay teaches wherein the neck 22 includes internal threads 22a, the base 16 includes corresponding external threads 16a, and the base 16 and the neck 22 are threadably coupled together (col.2 lines55-57, figs1-2).
Regarding claim 9, Wilson discloses the removal tool of claim 1, wherein the handle (figA) has a handle cross-section (fig4), and the base 18 has a base cross-section (fig4). However, Wilson does not explicitly disclose that the handle cross-section is larger than the base cross-section. Instead, Wilson discloses that the base cross-section is larger than the handle cross-section (figs1,4). As seen in figs 1-2, Clay (‘334) teaches a use of a base 16 (col.2 line27) having a base cross-section (fig2) and a handle 20 (col.2 lines27-28) having a handle cross-section (fig2), wherein the handle cross-section is larger than the base cross-section (fig2) in order to provide a neck 22 (col.2 line48) removably connecting the base 16 to the handle 20 to that a length of a tool can be adjusted (fig2, col.3 lines8-10). 



Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.
Applicant states that the fulcrum of Wilson is arranged orthogonal to the longitudinal axis of shank 18 (used as a base longitudinal axis), such that the fulcrum is intersected by the longitudinal axis of shank. Application states, for aforementioned reason, Wilson fails to disclose a fulcrum that is offset relative to the base longitudinal axis (emphasis added), where the fulcrum is located at a first position that is a first direction away from the base longitudinal axis, the pry is located at a second position that is a second direction away from the base longitudinal axis, and the first direction is opposite the second direction, as claimed. The Office respectfully disagrees. First, as Applicant states, the fulcrum of Wilson is not on the same line along the longitudinal axis, rather it is orthogonal to the longitudinal axis, meaning the fulcrum of Wilson is offset relative to the base longitudinal axis by 90°. Also, a portion of the fulcrum is located at a first position that is a first direction (vertically downward as seen in fig2) away from the base longitudinal axis and the pry is located at a second position that is a second direction (vertically upward as seen in fig2) away from the base longitudinal axis, and the first direction is opposite the second direction (fig2). For at least aforementioned reasons, Application’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723